DETAILED ACTION
This action is responsive to the following communication: the IDS filed on 9/3/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 20 is cancelled, 21 is added; 1-19 and 21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/3/2021 has been considered, except where lined through, by the examiner.
The Non-Patent Literature (1) Office Action issued from Korean Intellectual Property office on August 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. There is no provided English translation or concise explanation of relevance for the examiner to properly consider the document. It has been placed in the application file, but the information referred to therein has not been considered.
	

Allowable Subject Matter
Claim(s) 1-19 and 21 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely change an enablement of a device lock mode by modifying information on the device lock mode stored in a register according to a set command from a host regardless of the detection signal.
With respect to independent claim 9 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a register configured to store information on a device lock mode and a value changed according to a status of a device lock operation; and a device lock control unit configured to change an enablement of [[a]]the device lock mode by modifying the information on the device lock mode according to a set command from a host regardless of the detection signal.
With respect to independent claim 19 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a register configured to store information on a device lock mode and a value changed according to the detection signal; and a device lock control unit configured to change an enablement of the device lock mode by modifying the information on the device lock mode according to a set command from a host regardless of the detection signal.
The allowable claims are supported in at least fig. 2 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMETSMET whose telephone number is (571)272-2267.  The examiner can normally be reached on M-F, 9 AM-5 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824